DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 11 and 16-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Borenstein et al. (US 2011/0186165 A1 – hereafter ‘165).
‘165 discloses a microfluidic device for cell culture (Abstract) that includes the following limitations for claim 1:
A glomerulus on a chip (GOAC)”: ‘165 discloses a microfluidic device ([0008]) that uses a 3D scaffold for cell culture that is being interpreted as the chip of the instant application.  
“at least three channels”: ‘165 discloses at least three channels (channels 102 and 112; Fig. 1; [0031]; [0032]).
“at least two monolayers of cells”: ‘165 discloses that there can be monolayers in each channel and therefore there are at least two monolayers ([0008]).  
“a glomerular renal filtration barrier”: ‘165 discloses a collagen matrix ([0013]) between the channels where this is being interpreted as the glomerular renal filtration barrier.  
“the device does not include an artificial membrane separating layers of cells within the device”: ‘165 discloses using natural materials to separate layers and therefore does not teach an artificial membrane. 
For claims 4 and 5, the cells of ‘165 are being interpreted as human and from a donor that does not have kidney disease ([0007]). 
For claim 6, ‘165 discloses at least three channels (channels 102 and 112; Fig. 1; [0031]; [0032]).
For claim 7, ‘165 discloses that the first channel can have collagen ([0032]; channel 112; Fig. 1) where this is being interpreted as gelified collagen.  
For claim 8, the second channel of channel of ‘165 can have cells ([0031]; [0032]).  
For claim 9, the third channel (channel 102; Fig. 1; [0031]) can contain a filtrate. 
For claim 11, ‘165 discloses the following limitations: 
“A method of providing a glomerulus on-a-chip device with at least three channels”: ‘165 discloses providing a chip with three channels (channels 102 and 112) that is on a chip and is being interpreted as the glomerulus chip of the instant application ([0031]; [0032]).  
“load a first channel with collagen”: ‘165 discloses loading the first channel (channel 112) with collagen ([0032]).  
“load a second channel with one or more cells types which fill said second channel with growth medium”: ‘165 discloses loading a second channel (channel 106; [0031]) with cells and a culture medium. 
“provide a third channel to collect filtrate.”:  ‘165 discloses a third channel (channel 106; Fig. 1; [0031]) that collects filtrate.  
For claim 16, ‘165 discloses a chip prepared by the method of claim 11.  Furthermore, Applicant is reminded that process steps in an apparatus are not accorded patentable weight.  “The patentability of a product does not depend on its method of production”.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)."  Furthermore, the processing steps do not structurally define the instant application over the prior art since the claimed processing steps do not impart a distinctive structural characteristic to the final product.
For claim 17, ‘165 discloses adding a test compound to the cells and testing for a physiological parameter ([0011]; [0050]).  
For claim 18, ‘165 discloses testing for the mode of operation of the test compound ([0011]; [0050]). 
Therefore, ‘165 meets the limitations of claims 1, 4-9, 11 and 16-18.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Borenstein et al. (US 2011/0186165 A1 – hereafter ‘165) in view of Sivakumaran (US 2018/0298343 A1 – hereafter ‘343).
‘163 differs from claims 2 and 3 regarding the specific cells used within the chip.  
‘343 discloses a system for the ex vivo co-culture of renal cells (Abstract) that for claim 2 includes culturing glomerular and podocyte cells ([0058]; [0060]).  For claim 3, ‘343 discloses that the cells are human derived ([0148]; [0150]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the cells of ‘343 within ‘163 to develop a filtration model ([0147]).  The suggestion for doing so at the time would have been in order to model the severity of diseases ([0130]).  
For claim 10, ‘165 differs from the instant claim regarding the use of podocyte and/or glomerular endothelial cells. 
‘343 discloses a system for the ex vivo co-culture of renal cells (Abstract) that for claim10 includes culturing glomerular and podocyte cells ([0058]; [0060]).  Also, ‘343 discloses that the cells are human derived ([0148]; [0150]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the cells of ‘343 within ‘163 to develop a filtration model ([0147]).  The suggestion for doing so at the time would have been in order to model the severity of diseases ([0130]).  
‘163 differs from claims 12-14 regarding the specific cells used within the chip.  
‘343 discloses a system for the ex vivo co-culture of renal cells (Abstract) that for claim 12 includes the step of culturing glomerular and podocyte cells ([0058]; [0060]).  For claim 13, ‘343 discloses that the step where the cells are human derived ([0148]; [0150]).  For claim 14, includes the step of culturing glomerular and podocyte cells ([0058]; [0060]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the step of using cells of ‘343 within ‘163 to develop a filtration model ([0147]).  The suggestion for doing so at the time would have been in order to model the severity of diseases ([0130]).  


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Borenstein et al. (US 2011/0186165 A1 – hereafter ‘165) in view of Derby et al. (WO 2016/07654 A1 – hereafter ‘654).
For claim 15, ‘165 discloses providing collagen and gelling the collagen within the channel ([0031]; [0032]), but differs with seeding the channels with podocytes and endothelial cells. 
‘654 discloses a multicellular sheet (Abstract) that for claim 15 includes the step of applying a layer of podocytes and followed by a layer of endothelial cells (page 37 lines  5-15).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the step of including the cells of ‘654 within ‘165 in order to model a disease or pharmaceutical interactions with cells.  The suggestion for doing so at the time would have been in order to form a structure resembling a naturally-occurring renal corpuscle filtration barrier (page 35 lines 1-8).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (US 2008/0233607 A1) discloses a cell culture device with a cell retention chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799